DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roosevelt Segarra (Reg. No. 60,730) on September 16, 2021.  This examiner’s amendment amends Claim 2.
Claim 2 of the application have been amended as follows: 
Regarding claim 2, line 13, replace “responsive to receiving information about a win or loss,” with - - responsive to receiving information about the win or loss, - -
Regarding claim 2, lines 19-20, replace “a game and wagering assistant device generate advice information” with - - a game and wagering assistant device to generate advice information - -

Allowable Subject Matter
Claims 2, 6-9, 14-15, 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

More specifically, regarding independent Claim 2, none of the cited prior art discloses or teaches a graphical user interface on at least one gaming device including automatically causing to output the advice information in a visual format on an advice portion of a window in the graphical user interface on the electronic display screen and in an audible format which, in combination with other remaining claimed elements: (a) receiving a selection of at least one game of the plurality of games through the graphical user interface; (b) causing an indicia representing a value of wins or losses associated with a user to be displayed in the graphical user interface at the electronic display screen; (c) after causing the indicia to be displayed, receiving information about the win or loss, automatically updating the indicia within the graphical user interface representing the value of wins or losses to reflect an updated value of wins or losses; (d) receiving input generated from the graphical button selection to request wagering advice for a future wager based at least in part on an outcome of an earlier wager; and (e) in response to the request, causing to establish communication with a game and wagering assistant device to generate advice information for the future wager based at least in part on an outcome of the earlier wager”.  
With to the closest prior art of record, Okada (US 5,127,651) discloses a method and game apparatus which input received from the pay-out data reference button” the game machine generates see Okada, col. 5: ln 53-col. 6: ln 19).  However, the prior art of Okada does not fairly teach or suggest automatically causing to output the advice information in a visual format on an advice portion of a window in the graphical user interface on the electronic display screen and in an audible format.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements. 
Furthermore, the claims are found when viewed as a collective whole to be directed to an electronic gaming machine comprising a game and wagering assistant device to generate wagering advice for a future wager based at least in part on an outcome of the earlier wager to recite an improvement to prior art gaming systems at the time of filing the application to automatically cause to output the advice information in a visual format on an advice portion of a window in the graphical user interface on the electronic display screen and in an audible format
Accordingly, independent Claims 2 and 14 (along with their respective dependent Claims 6-9, 15, and 18) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715